Hon. F. J. Moss
county Auditor
Montague-County
Montague, Texas
Dear Sir:         Opinion NO. 0-2046
                  Re: Is an order of the commissioners court
                       ~llowlng the county judge $20.00 per
                       month to take care of postage and travel-
                       ing expenses, to be paid out of the
                       general fund of the county, a legal order
                       of said,commissioners court?
        Your recent request for an opinion of this department
on the above-stated question has been received. Your letter
reads as follows:
         "Our County is on the fee system and the
     County Judge Is paid a monthly ex-officio of $175.00.
         "The Commissioners' Court passed the follow-
     ing order: - 'That County Judge be allowed $20.00
     per month to take care of postage and traveling
     expense.'
           "Is this a legal order for payment to be made
     out   of General Fund of County?"
        Article 3899, Vernon's Annotated Civil Statutes, reads
in part as follows:
         "At the close of each month of his tenure
     of office each officer named hereFn who Is com-
     pensated on a fee basis shall make as part of
     the report now required by law, an itemized and
     sworn statement of all the actual and necessary
     expenses Incurred by him In the'conduct of his
     office, such as stationery; stamps, telephone,
__   premiums on official bonds, including ~the cost
     of surety bonds,for his deputies, premium on fire,
     burglary, theft, robbery Insurance protecting public
     funds, traveling expenses, and other necessary
     expenses... If such expenses be~lncirrredin don-
     nection with any particular case, such statement
Hon. F. J. Moss,page 2         o-2046


    shall name such case. Such expense accountshall
    be subject'to the audit of the county auditor, lf
    any, otherwise by the commissioners court; and If
    ftappears that any item-of such expensewas not
    Incurred by such~offlcer,'or such Item wa9 nota
    necessary expense of offlce, such~item"'shall~be
    by such audltor or court rejected, In whichcase
    the collections -of such Stem may be;adjiialiiatedln
    ahy'coiirtof~hompetent'jurIsdFc.tl'on-.
                                          -The amount
    of salaries--paidto~assistants and'deputles shall
    aTs~o-beclearly-.shownby such officer, giving the
    name, position and amount paid each; and in no
    eventsshall any~offIcer show any~greater amount
    than actually paid any such assistant or deputy;
    The amount of'such expenses together withthe amount
    of salarles paid to assistants, deputies and clerks
    shall be pal? out of the fees earned by such officer
    e...*.e.ODe.
        Artlcle~38gg~, supra; specifically provides ~thatthe
expenses allowed therefh when Incurredby an officer-who is
compsnsated.on a fee basis in the conduct of his offlce'bhall
be paid out of the fees earned by such officer."
        The commissioners court has no legal~right or authority
to nass an order allowing the county judge the sum of $20..00
per month, or any other amount, to be"pald outsof the getieral
fund, for postage and traveling expenses whensaia~officer'fs
compensated on a fiiebasis. Under Article 3899, supra; such
expenses must be paid out of the fees earned by such offlcerl
Therefore, yoz questlon Is respectfully answered in the nega-
tive.
        Trusting that the foregoing fully answers   your inquiry,
we remain
                               Yours very truly
                             ATTORNEY GENERAL OF TEXAS

AW:pbp:wc                      By s/Ardell WIlllams
                                    Ardell WIlllams
APPROVED MAR 15, 1940                     Assfstant
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS

Approved Opinion Committee By s/%IBChalrman